Citation Nr: 0306729	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  02-09 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain.

2.  Entitlement to an initial compensable evaluation for left 
testicular varicocele and residual episodic bilateral 
testicular pain, status post vasectomy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from June 1993 to November 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In that decision, the RO granted service connection for 
lumbosacral strain (claimed as lumbar spine disc bulge), and 
assigned a 10 percent evaluation, effective November 21, 
2000.  Service connection for left testicular varicocele and 
residual episodic bilateral testicular pain, status post 
vasectomy (claimed as bilateral testes/hydrocele and 
spermatocele) was also granted, and a zero percent evaluation 
was assigned, effective November 21, 2000.  

In October 2002, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  A transcript of 
that hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  Lumbosacral strain is manifested by subjective complaints 
of weakness and pain, and objective evidence of recurrent and 
symptomatic chronic lumbosacral strain, with some painful and 
limited motion, negative lumbar spine x-ray series with no 
significant abnormalities shown, and no current evidence of 
lumbar spine disc bulge on x-ray examination.  

2.  Left testicular varicocele is productive of disability 
manifested by testicular aching and pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5295 (2002).  

2.  The criteria for the assignment of an initial 10 percent 
rating, and not higher, for the service-connected left 
varicocele have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.31, 4.104, Diagnostic Codes 7120, 7523 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

It is noted for the purposes of addressing the veteran's 
contentions that an inservice computerized tomography scan of 
the lumbar spine, dated in May 2000, revealed an impression 
of L4-L5 mild annular intervertebral disc bulging.  

In January 2001, the veteran underwent VA examination for 
compensation purposes.  The claims folder was reviewed 
extensively by the examiner.  

Regarding the issue of lumbar spine disc bulge, the veteran 
stated that he started having pain in his back while he was 
on active duty 2 years ago.  It was mostly related to his 
military activities and sports activities.  He currently had 
constant pain on his back, that was moderate in intensity and 
radiated to both of his legs.  The radiating pain occurred 3 
to 4 times a day, and it was associated with excruciating 
pain to the lower back; which lasted for about 5 minutes.  It 
is unclear whether the pain was relieved by Tylenol and 
muscle relaxants, as the examiner indicated both that it was 
and was not in the examination report.  

Flare-ups, with excruciating pain, occurred at least 3 to 4 
times a day.  There was occasional weakness and stiffness of 
the back.  The veteran denied fatigue, but had increased lack 
of endurance because of this condition.  He had had no 
treatment for the back.  Running, walking and lifting more 
than 45-50 pounds, and sexual activity made the back pain 
worse.  Stretching, exercise and rest, made the pain better.  
The veteran reported that he did not use a back brace, and 
had not had surgery to his back.  His daily activities were 
slowed down.  He was able to do his duties at home.  He had 
been recently discharged from the military and had not yet 
found a job; so the disability did not affect his employment. 

Physical examination revealed that the veteran was alert, 
talkative and in no apparent distress.  He came to the 
physical examination with no signs of pain.  

Musculoskeletal examination revealed no muscle atrophy or 
muscle wasting of the extremities.  There was no cyanosis or 
clubbing of the extremities.  Back examination revealed 
flexion forward to 95 degrees with no pain or discomfort.  
Extension backwards was to 30 degrees, with some discomfort 
felt.  Lateral flexion, both right and left, to 30 degrees 
with only discomfort felt to the lower back.  Rotation was to 
35 degrees with only mild discomfort.  There were no gait 
abnormalities, and the veteran could walk on his heels and 
toes without any difficulty.  Straight leg evaluation test 
bilaterally was negative.  

A lumbosacral spine series dated in January 2001 showed no 
significant abnormalities of the lumbar spine.  The 
impression was negative lumbar spine series.  This 
corresponding radiology report is of record.  

The examination diagnoses were lumbar spine disc bulge, not 
found; and recurrent and symptomatic chronic lumbosacral 
strain, found.  

Regarding the bilateral testes problem, the veteran stated 
that in 1998 he had a vasectomy.  Six months later, he 
started having excruciating pain to his testicles, and he was 
referred by the military physicians to a urologist.  Further 
examination revealed prostatitis which caused pain to his 
testicles.  He received treatment for prostatitis for 6 
months.  Even so, the veteran stated that his condition did 
not improve.  His condition was the same currently.  He had 
daily pain on his testicles, described as being intermittent, 
excruciating, and severe.  The pain was present during the 
day and after sexual activity.  It usually lasted for 10 to 
15 minutes, and was relieved spontaneously with rest and 
Tylenol.  The veteran that he was told that the testicular 
pain was probably related to his vasectomy and prostate 
conditions.  

Rectal examination showed good sphincter tone, and that the 
prostate was mildly enlarged.  There were no lumps or masses, 
and there was mild tenderness to deep palpation of the 
prostate.  Good, normal sized testicles were seen, and there 
was no apparent tenderness to deep palpation to any aspect of 
the testicles.  There were no apparent lumps on the 
testicles, and the examiner stated that "most likely what he 
had is residual of vasectomy with secondary scar in this 
area."  

A bilateral testicular ultrasound done in January 2001 
revealed prominent epididymitis as indicated, and that mild 
epididymitis could not be ruled out.  There was a varicocele 
on the left and, otherwise, both testes appeared normal in 
size and texture.  There was no evidence of tortion.  This 
corresponding radiology report is of record.

The examination diagnoses were status post vasectomy with 
residual episodic bilateral testicular pain, found; 
prostatitis, resolved, found; mild prostatic hypertrophy, 
found; and asymptomatic left testicular varicocele, found.  

A June 21, 2001 VA outpatient treatment record shows that the 
veteran was seen for lower back pain.  He said that he had 
hurt his back a week ago.  In a corresponding Addendum, 
referral was made to the negative January 2001 lumbar spine 
films.  Straight leg raising was negative, and reflex knee 
jerks were 2+ bilaterally.  There was no point of specific 
pain and there was full range of motion of the hips and 
knees, with mild tenderness of the lumbar spine.  The 
assessment was arthralgia anxiety.  

A June 27, 2001 VA outpatient treatment record shows that the 
veteran was seen for testicular pain.  He indicated having 
"knot like" growths between the testicles and anus.  His 
history of prostatitis treatment was noted.  He denied any 
dysuria, and had no fever or chills.  Objective observation 
revealed that he could ambulate and express himself with 
ease.  Further evaluation was needed.  In a corresponding 
Addendum from this date, it was noted that, by observation, 
there was no scrotal swelling.  There was a tender bilateral 
testicular soft tissue mass.   There was no redness or 
swelling.  The assessment was varicocele.  

A September 2001 VA outpatient treatment record shows that 
the veteran was seen for low back pain times 1 year.  
Physical examination revealed normal range of motion on the 
extremities, no joint swelling, no effusions, peripheral 
pulses were palpable, and musculoskeletal examination 
revealed good muscle tone.  The assessment was low back pain.  
His history status post vasectomy, varicocele was also noted 
in the assessment.  

VA records show that chronic back pain was also noted in 
October 2001 and January 2002.  

In October 2002, the veteran testified at a personal hearing 
at the RO before a Decision Review Officer.  He argued that 
his service-connected back disability should be rated under 
the criteria for intervertebral disc syndrome because 
examination of his back in service showed that there was a 
bulged disc.  He indicated that he had pain shooting down his 
legs to his feet.  The veteran testified that he had weakness 
of the back and wore a back brace when standing.  He had 
throbbing pain in the back and he indicated that he took over 
the counter medication for back pain.  He said that he had 
flare-ups every other day, and that the flare-ups lasted for 
10 to 15 minutes.  

The veteran testified that he had had enlarged testicles 
since his vasectomy.  He described having two hard and tender 
knots on each side.  He used precaution and guarding when 
standing, and he occasionally had erectile dysfunction.  He 
had daily pain with this disability, including pain after 
intercourse.  There was no penile leakage, incontinence, 
urinary frequency or blood.  He took no medication for this 
disability.  


II.  Legal Analysis

VCAA

Congress has amended VA law to eliminate the requirement for 
a well-grounded claim, enhance VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expand on 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
implemented regulations that reflect the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
June 2001 VCAA letter, May 2001 rating decision, May 2002 
Statement of the Case, and November 2002 Supplemental 
Statement of the Case, the RO provided the veteran and his 
representative with the applicable law and regulations and 
informed him of the type of information and evidence 
necessary to substantiate his claims, and of who is 
responsible for producing evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therein, the RO provided 
the veteran with the new codified VCAA regulations, under 
38 C.F.R. § 3.159, and explained the types of medical and lay 
evidence needed to evaluate his claims.  The veteran was 
advised that he could submit private evidence or identify 
providers and authorize release of the records directly to 
VA.  The Board finds that the RO's actions are sufficient to 
satisfy the VCAA's notice requirements.  

With respect to the duty to assist, the RO secured all 
relevant VA outpatient treatment records and a relevant 
medical examination in January 2001, with indicated 
diagnostic tests.  As there is no other allegation or 
indication that relevant evidence remains outstanding, the 
Board is satisfied that the duty to assist  is met.  38 
U.S.C.A. § 5103A. 

Finally, the veteran has had ample opportunity to present 
evidence in support of his appeal.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


Higher Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating  
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Id.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).


Lumbosacral Strain

Disability from lumbosacral strain is currently evaluated as 
10 percent disabling under Diagnostic Code 5295.  38 C.F.R. 
§ 4.71a.  The Board acknowledges that there are other 
diagnostic codes for evaluation of low back disability.  
However, there is no evidence of vertebral fracture, 
ankylosis, or disc pathology to warrant application of 
Diagnostic Codes 5285, 5286, 5289, or 5293, respectively.  

In particular, the veteran contends that his low back 
disability should be considered under the rating criteria for 
intervertebral disc syndrome, Diagnostic Code 5293,because a 
disc bulge was shown in service in May 2000.  Indeed, VA 
addressed this contention when it had the veteran undergo a 
lumbosacral spine radiology series in conjunction with his VA 
examination in January 2001.  The results of that test were 
negative, no significant abnormalities were noted, and the VA 
examiner in January 2001 opined that a lumbar spine disc 
bulge was not found.  Again, there is no evidence of disc 
pathology to warrant application of Diagnostic Code 5293 in 
this instance.  

Under Diagnostic Code 5295, a 10 percent rating is assigned 
when there is lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is in order when there is 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.  A maximum schedular rating of 40 percent 
is warranted when disability is severe, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

There have been no findings of muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position so as to warrant a 20 percent rating 
for lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 
5295.  
Recent clinical findings show that the veteran had 
essentially normal range of motion of the lumbar spine, with 
forward flexion to 95 degrees, backward extension to 30 
degrees, lateral flexion to 30 degrees, and rotation to 35 
degrees.  There was no pain or discomfort on forward flexion.  
Further, this evidence does not show that motion is 
moderately limited to support a 20 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of  
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected low back disability 
are, however, already contemplated by the 10 percent rating 
under Diagnostic Code 5295, that contemplates characteristic 
pain on motion.  In January 2001, the veteran had only mild 
discomfort on some ranges of motion, no gait abnormalities, 
and no muscle atrophy or wasting.  Only mild tenderness of 
the lumbar spine was noted in June 2001.  There is no 
indication in the current record that pain due to disability 
of the lumbar spine causes functional loss greater than that 
contemplated by the currently assigned 10 percent evaluation.  
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In view of the foregoing, the preponderance of the evidence 
is against an initial disability rating greater than 
10 percent for lumbosacral  strain.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7.



Left Testicular Varicocele

VA promulgated new regulations amending the criteria for 
rating cardiovascular disorders, effective January 12, 1998.  
See 62 Fed. Reg. 65,207 (1997)(codified at 38 C.F.R. § 4.104, 
Diagnostic Code 7120).  The new criteria apply in this 
instance, since the veteran's left testicular varicocele 
disability is being rated by analogy to varicose veins, and 
his claim was received after the new rating criteria went 
into effect.  38 C.F.R. § 4.20.  

Diagnostic Code 7120 directs that each extremity be 
separately evaluated and combined, using the bilateral factor 
if applicable.  Asymptomatic, palpable, or visible varicose 
veins are noncompensable.  Varicose veins manifested by 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression hosiery 
warrant a 10 percent rating. Varicose veins manifested by 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema are assigned a 20 percent rating. 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2002).

Varicocele may also be rated by analogy to Diagnostic Code 
7523, complete testis atrophy.  38 C.F.R. § 4.115b.  Complete 
atrophy is assigned a noncompensable rating for one testis 
and a 20 percent rating for both testes.  Special Monthly 
compensation is considered when atrophy occurs.  Id.  

The veteran underwent a thorough examination in January 2001, 
at which time the examiner concluded that the veteran had 
residual episodic bilateral testicular pain, status post 
vasectomy.  This diagnosis supports the veteran's symptoms of 
bilateral testicular pain, as stated in his contentions, 
testimony and at subsequent VA outpatient treatment in June 
2001.  Varicocele on the left was shown on ultrasound at the 
January 2001 examination, but the examiner described it as 
asymptomatic.  The pain associated with the veteran's 
varicocele disability interferes with his normal activities.  
Based on this evidence, the Board finds that an initial 10 
percent rating is warranted.  Fenderson, supra.  However, the 
clinical findings do not indicate a more serious problem 
consistent with persistent edema, or beginning stasis or 
pigmentation, or atrophy.  Hence, a 20 percent rating is not 
warranted.


Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

In this case, the RO has adjudicated the issue of entitlement 
to an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under the 
applicable diagnostic codes, but the medical evidence 
reflects that comparable manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any periods of hospitalization for his service-
connected disabilities.  There is no evidence in the claims 
file to suggest that marked interference with employment is 
the result of the service-connected disabilities.  In October 
2002, he testified that he was employed as a computer 
technician.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disabilities.  The disabilities are appropriately rated under 
the schedular criteria.


ORDER

An initial evaluation in excess of 10 percent for lumbosacral 
strain is denied.

An initial evaluation of 10 percent, and not higher, for left 
testicular varicocele and residual episodic bilateral 
testicular pain, status post vasectomy, is granted, subject 
to the regulations pertinent to the disbursement of monetary 
funds.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

